DETAILED ACTION
This action is written in response to the remarks and amendments dated 3/22/21. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments. Additional arguments are also addressed below.
§103: “Importantly, however, the directional relation of Srinivasan does not comprise an electrical relationship, a mechanical relationship, or a hydraulic relationship, as now recited in amended claim 1. Indeed, Srinivasan is silent regarding any type of electrical relationship, mechanical relationship, or hydraulic relationship. Consequently, Srinivasan cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1. .... A careful review of the remaining references cited by the Examiner shows that these references also do not teach or suggest the above limitations of amended claim 1.” (Remarks p. 9.)
The Examiner agrees that Srinivasan does not disclose applying the described automatic ontology population techniques to electrical, mechanical, or hydraulic systems, as recited in the Applicant’s amended claim set. However, the Lee reference applies the related techniques of graph-based parametric design to mechanical CAD systems. (See e.g. introduction, conclusion, and fig. 12 showing mechanical parts design.) Because the Lee system uses knowledge graphs to design parts, and the Srinivasan reference describes a system that builds knowledge graphs automatically, (see e.g. abstract) there would have (at the time of filing) been a strong motivation to use the techniques described in these two references together.
alternate rejections using the Borst reference addressing applications to electronic and hydraulic systems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 4, 9, 11, 13, 14, 19, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2009/0012842 A1) and Lee (“Geometric reasoning for knowledge-based parametric design”, Computer-Aided Design, vol. 26, no. 10, pp. 631-41, 1996.).
Regarding claims 1, 11, and 21 Srinivasan discloses a computer-implemented method (and a related non-transitory computer readable medium, see [6] and [144], and a related system) for generating a knowledge base, the method comprising:
extracting a first text segment from a corpora that describe one or more ... systems;
[0006] “dividing documents from the corpus into sentences”; the examiner interprets ‘system’ as encompassing the set of interrelated elements forming a complex whole which is described by the ontology generated by the Srinivasan system, e.g. as depicted in fig. 1 and fig. 44.
applying a set of syntactic parsing rules to the first text segment to generate a first parsed text segment;

generating, based on the first parsed text segment, a first knowledge model element that identifies a first relationship between a first plurality of components of a first system ...
[0006] “creating a knowledge graph comprising a plurality of statements, wherein each statement is obtained from a portion of the corpus, each statement comprising at least for elements wherein two elements are terms, one element is a directional relation that connects the two terms to form an association, and one element is an estimated probability that the assertion is true or false”.
Although Srinivasan discloses the limitations noted above, the reference does not disclose its application specifically to an electrical, mechanical, or hydraulic system. However, Lee uses knowledge graphs to help automate mechanical parts design. (See e.g. fig. 10, illustrating a 2D design example for a bicycle frame.) Various mechanical relationships are described at pp. 832-33, e.g. Distance L1 L2, Angle L1 L2, Tangent L C*, Radius C R, etc. Additionally, Lee discloses the following further limitation which Srinivasan does not seem to disclose explicitly:
generating a geometry of a first component included in the first plurality of components based on the first knowledge model element.
P. 839, second col.: the described system uses a 2D feature section sketch as well as geometric constraints to develop a 3D feature volume, i.e. a three-dimensional geometry. See fig. 11 and accompanying description.
See also pp. 832-33 discussing “graph representations of constraints and rules” (equivalent to the recited “knowledge model elements”). Fig. 1 illustrates constraints (which are also boundary conditions) imposed on component C by components C1 and C2. Likewise, figs. 8 and 10 each illustrate constraints imposed on the geometry of a multi-part object by each constituent sub-part.
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques described by Lee for knowledge based parametric design, i.e. generating 2D and 3D geometries based on a graph representation of constraints and rules, with the techniques for ontology creation described by Srinivasan. Such a combination would allow engineers to automate a tedious but see e.g. pp. 832-33: “graph representations of constraints and rules”) however the generation of such an ontology/knowledgebase is largely beyond the scope of the Lee disclosure. Srinivasan teaches how to generate of such an ontology/knowledgebase automatically.

Regarding claims 3 and 13, Srinivasan discloses their further limitation wherein the first relationship comprises a taxonomic relationship between a first component of the first system and a second component of the first system ([0070] “A is_a B. or A belongs to the set of B” and “A part_of B, and other arbitrary semantic relationships”).

Regarding claims 4 and 14, Srinivasan discloses their further limitation wherein the first relationship identifies that the first component comprises the second component or that the first component subsumes the second component ([0070, “A acts_on B, or A acquires B”).

Regarding claims 9 and 19, Srinivasan discloses their further limitations comprising:
extracting a second text segment from the corpora;
[0006] “dividing documents from the corpus into sentences”; the Examiner notes that the iterative implementation of the described techniques is inherent throughout Srinivasan, as such iteration would be necessary to generate an ontology with a plurality of objects and relationships, e.g. as depicted in fig. 1, fig. 3, and fig. 44.
applying the set of syntactic parsing rules to the second text segment to generate a second parsed text segment;
[0006] “parsing each sentence into entries”.
generating, based on the second parsed text segment, a second knowledge model element that identifies a second relationship between a second plurality of components of the first system.
[0006] “creating a knowledge graph comprising a plurality of statements”.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, and Tarbouriech (US 6,910,004 B2).
Regarding claims 2 and 12, Srinivasan and Lee disclose the method in claim 1. However, Srinivasan does not teach determining a part of speech when applying a set of syntactic parsing rules.
Tarbouriech discloses a method and computer system for enhanced part-of-speech tagging as well as grammatically disambiguating a phrase. Tarbouriech discloses applying the set of syntactic parsing rules (col. 1, lines 11-20, “The function of a part-of-speech tagger is to associate each word or corresponding sub-unit in a text with an abstract morpho-syntactic category” comprising determining a part of speech for each element included in the first text segment (col. 2, lines 9-16, “assigning at least one part-of-speech tag to a phrase”). Tarbouriech also acknowledges that technical manuals typically contain incomplete sentences (col. 1, lines 42-45) otherwise hard for normal part of speech systems to correctly analyze.
At the time of filing, it would have been obvious to a person of ordinary skill to modify the method of creating a knowledge graph in Srinivasan with the part of speech tagging methods in Tarbouriech, specifically when dealing with technical information. Doing so would have increased the accuracy of the knowledge graph generated by Srinivasan, as ambiguity exists when reading technical .

Claims 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, and Sporer (US 2011/0093465 A1).
Regarding claim 5, Srinivasan/Lee disclose the method in claim 1. However, Srinivasan does not teach a structural relationship between the components.
Sporer discloses an analysis system for the automated creation of a new data structures for information technology objects representing technical components from the mechanical engineering sector. Sporer discloses a relationship comprising a structural relationship between the first component of the first system and the second component of the first system.
[0132]: “the technical relationships between the objects… can be in particular structural relationships and/or functional relationships”.
At the time of filing, it would have been obvious to a person of ordinary skill to modify the method of creating a knowledge graph in Srinivasan with the relationship schema of Sporer. Doing so would have increased the types of relationships that could be modeled in a knowledge graph ([0048]).

Regarding claim 6, Srinivasan/Lee/Sporer disclose the method of claim 5. Sporer further discloses that the structural relationship identifies that the first component is physically connected to the second component within the first system ([0132] “A is accessory for B”).

a functional relationship between a first component of the first system and a second component of the first system ([0132] “the technical relationships between the objects… can be in particular structural relationships and/or functional relationships”).
At the time of filing, it would have been obvious to a person of ordinary skill to modify the method of creating a knowledge graph in Srinivasan with the relationship schema of Sporer. Doing so would have increased the types of relationships that could be modeled in a knowledge graph [0048].

Regarding claim 10, Srinivasan/Lee discloses the method of claim 9. Sporer discloses the following further limitation which neither Srinivasan nor Lee seems to disclose explicitly:
combining the first knowledge model element and the second knowledge model element to generate a first model of the first system;
[0060] “classes of objects can be deduced automatically”; “generate a hierarchy of objects and/or a hierarchy of classes of objects. The hierarchy can be generated by different schemes.”
generating a classification for the first model based on at least one of the first knowledge model element and the second knowledge model element;
[0032] “Accessing at least one rules database or a stored assignment table, in each case in order to automatically assign to the specific component identifier through the computer a class”.
based on the classification, storing the first model in the knowledge base;
[0032] “for the creation or modification of the data structure”; and
extracting the first model and the first system to initiate a design process.

At the time of filing, it would have been obvious to a person of ordinary skill to modify the combined method of Srinivasan/Lee with the classification system of Sporer because doing so would have increased the accuracy of the knowledge graph, and minimized redundancy, which Sporer acknowledges can lead to serious errors [0035].

Regarding claim 15, the above rejection of claim 5 applies equally here.
Regarding claim 16, the above rejection of claim 6 applies equally here.
Regarding claim 17, the above rejection of claim 7 applies equally here.
Regarding claim 20, the above rejection of claim 10 applies equally here.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, Sporer, and Leone (US 2012/0079912 A1).
Regarding claim 8, Srinivasan/Lee/Sporer disclose the method of claim 7. However, neither Srinivasan, Lee, nor Sporer seems to explicitly disclose that a functional relationship can be one of energy, force or torque. However, Leone discloses a pedal system for regulating motor vehicle speed. Leone discloses that the functional relationship identifies that the first component is configured to transfer at least one of energy, force, and torque to the second component ([0010, “The functional relationship between a force which acts on the pedal lever…”). 


Regarding claim 18, the above rejection of claim 8 applies equally here.

(Alternate rejections) Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2009/0012842 A1), Lee (“Geometric reasoning for knowledge-based parametric design”, Computer-Aided Design, vol. 26, no. 10, pp. 631-41, 1996.), and Borst (P. Borst and Akkermans, H., "Engineering ontologies", International Journal of Human–Computer Studies 46, 1997, pp. 365–406.).
(Alternate rejections) Regarding claims 1, 11, and 21 Srinivasan discloses a computer-implemented method (and a related non-transitory computer readable medium, see [6] and [144], and a related system) for generating a knowledge base, the method comprising:
extracting a first text segment from a corpora that describe one or more ... systems;
[0006] “dividing documents from the corpus into sentences”; the examiner interprets ‘system’ as encompassing the set of interrelated elements forming a complex whole which is described by the ontology generated by the Srinivasan system, e.g. as depicted in fig. 1 and fig. 44.
applying a set of syntactic parsing rules to the first text segment to generate a first parsed text segment;
[0006] “parsing each sentence into entries”.
generating, based on the first parsed text segment, a first knowledge model element that identifies a first relationship between a first plurality of components of a first system ...
[0006] “creating a knowledge graph comprising a plurality of statements, wherein each statement is obtained from a portion of the corpus, each statement comprising at least for elements wherein two elements are terms, one element is a directional relation that connects the two terms to form an association, and one element is an estimated probability that the assertion is true or false”.
Although Srinivasan discloses the limitations noted above, the reference does not disclose its application specifically to an electrical, mechanical, or hydraulic system. However, Lee uses knowledge graphs to help automate mechanical parts design. (See e.g. fig. 10, illustrating a 2D design example for a bicycle frame.) Various mechanical relationships are described at pp. 832-33, e.g. Distance L1 L2, Angle L1 L2, Tangent L C*, Radius C R, etc. Additionally, Lee discloses the following further limitation which Srinivasan does not seem to disclose explicitly:
generating a geometry of a first component included in the first plurality of components based on the first knowledge model element.
P. 839, second col.: the described system uses a 2D feature section sketch as well as geometric constraints to develop a 3D feature volume, i.e. a three-dimensional geometry. See fig. 11 and accompanying description.
See also pp. 832-33 discussing “graph representations of constraints and rules” (equivalent to the recited “knowledge model elements”). Fig. 1 illustrates constraints (which are also boundary conditions) imposed on component C by components C1 and C2. Likewise, figs. 8 and 10 each illustrate constraints imposed on the geometry of a multi-part object by each constituent sub-part.
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques described by Lee for knowledge based parametric design, i.e. generating 2D and 3D geometries based on a graph representation of constraints and rules, with the techniques for ontology creation described by Srinivasan. Such a combination would allow engineers to automate a tedious but non-creative part of their job: estimating product performance characteristics based on varying see e.g. pp. 832-33: “graph representations of constraints and rules”) however the generation of such an ontology/knowledgebase is largely beyond the scope of the Lee disclosure. Srinivasan teaches how to generate of such an ontology/knowledgebase automatically.
Although Lee describes the application of ontology-based design to mechanical systems, Borst extends this application to electrical and hydraulic systems, as illustrated in the figures below.

    PNG
    media_image1.png
    217
    664
    media_image1.png
    Greyscale
P. 374, table 1.

    PNG
    media_image2.png
    339
    590
    media_image2.png
    Greyscale
P. 375, fig. 8, illustrating mechanical, electrical, and hydraulic relationships (“connectivity type[s]”) in an ontology.

    PNG
    media_image3.png
    453
    701
    media_image3.png
    Greyscale
P. 391, fig. 22, illustrating a hydraulic/thermodynamic system design.

At the time of filing, it would have been obvious to a person of ordinary skill to apply the combined system of Srinivasan and Lee to hydraulic and electrical systems (as suggested by Borst). The following excerpt illustrates one motivation for using ontologies to support computer-assisted design:
“If ontologies are to enhance knowledge sharing and reuse by capturing intended meaning, the above-mentioned issues have to be confronted. Current information systems supporting complex tasks and domains typically do not possess the body of knowledge necessary for generating adequate interpretations, but instead rely on the fact that the user does. So, they place most of the burden on the user. Intelligent support implies that this burden must be shifted back as much as possible towards the information system. Ontologies are a promising candidate to help achieve this...”. (P. 366, emphasis added.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124